In this cause Mr. Justice WHITFIELD, Mr. Justice STRUM and Mr. Justice BROWN are of opinion that the decree of the Circuit Court should be affirmed. *Page 206 
The Chief Justice, Mr. Justice ELLIS and Mr. Justice BUFORD are of opinion that said decree should be affirmed in part and reversed in part. When it appears that the members of the Court are permanently and equally divided in opinion as to whether a decree should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51, that the decree of the Circuit Court in this cause be and the same is hereby affirmed.
TERRELL C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.